Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 8059683 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Status of Application
This allowance action is in response to papers, filed 07/06/2022, providing a revised reissue application declaration with new error regarding adding narrowing limitation “without relying on a connection setup procedure” as recited in new claim 21.  New claims 21 and 23-29 are pending.   
Response to Arguments
Applicant’s arguments, see page 4, filed 7/6/2022, with respect to defective declaration under 35 USC 251 have been fully considered and are persuasive.  The rejection of claims 21 and 23-29 has been withdrawn. 

Allowable Subject Matter
Claims 21 and 23-29 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter:  since the subject matter herein for new claims 21 and 23-29 regarding the aggregated information (AI) and aggregated unnumbered information (AUI) frame remains same subject matter of the aggregated information (AI) and aggregated unnumbered information (AUI) frame as amended/argued in amendment received 6/29/2011 in original application 12/115624 to becoming 8059683, their remarks from that noted amendment in 12/115624 is relied on herein concurrently with applicant remarks in related parent reissue 14/230860 filed 1/15/2019 that asserts “without relying on a connection setup procedure” overcomes applied art as stated next.    
Brostrom and Nishkawa does not teach or suggest the feature of “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame” as cited in the amended claim 1.

The Examiner pointed out that “check sequence(348)” as shown in Fig. 6 of Kliger corresponds to “an identifier of a frame type indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AI) frame or an Aggregated Unnumbered Information (AUI) frame” as recited in original claim 8.

However, “check sequence(348)” in Kliger merely represents a value (a CRC) that may be used to determine whether multiple frames have been received and/or decoded properly, but Kliger fails to disclose “an identifier indicating whether a data frame included in the aggregated frame comprises an Aggregated Information (AT) frame or an Aggregated Unnumbered Information (AUI) frame” and “AI frame comprises a data information field that includes a plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof and the plurality of aggregated data packets, and the AUI frame comprises a data information field that includes the plurality of aggregated data packets without the plurality of sequence numbers associated with transmission of the plurality of data packets and reception thereof’ as cited in the amended claim 1.  
Applicant remarks in related parent reissue 12/115624 filed 6/29/2011. Emphasis in original.   
Applicants submit that NFCIP-1, Terry and Ho fail to disclose or render obvious the presently claimed combination of features recited in independent claim 24.  For example, Applicants submit that NFCIP-1, Terry and Ho fail to disclose or render obvious transmitting the aggregated frame to the target device or the initiator without relying on a connection setup procedure.  

Column 4, lines 33-44 of the 8,059,683 patent state:

According to the LLCP specification of NFC, two types of data transmission are used, which are referred to a first transmission type and a second transmission type.

The first transmission type of data transmission comprises a connection-less transmission type that is generally considered less reliable than the second transmission type. An information frame called an Unnumbered Information (UI) frame is used in the first transmission type.
The second transmission type of data-transmission is a connection-oriented and more reliable transmission type that implements flow control. An information frame called an Information (I) frame is used in the second transmission type.
(Emphasis added).

Further the priority document of IN 965/CHE/2007 states: 


    PNG
    media_image1.png
    188
    700
    media_image1.png
    Greyscale

Applicant remarks in related parent reissue 14/230860 filed 1/15/2019. Emphasis in original.    


Relatedly, lacking evidence to the contrary, the reasons for allowance in 14/230860 mailed 5/9/2019 relied on herein states a method for transmitting and receiving a data in NFC including transmitting the aggregated frame to the target device or the initiator “without relying on a connection setup procedure” in conjunction with other claim limitations appears to distinguish over applied art in record that appears to require a connection setup procedure.  In summary, although the art in record [in 14/230860] (e.g., NFCIP-1, Terry, Giesberts, Ho, Kliger, Nishikawa) discuss the claimed method including the claimed “initiating a communication”, “aggregating a plurality of data packet units” and “transmitting the aggregated frame” steps, and show the format of aggregated frame, “wherein the aggregated frame is an aggregated unnumbered information (AUI) frame, and the AUI frame comprises a data payload that includes the plurality of aggregated data packet units without a plurality of sequence numbers associated with transmission of the plurality of data packet units and reception thereof, and wherein the aggregating includes placing each of a plurality of length information fields respectively in front of each of the plurality of data packet units, the number of length information fields is the same as the number of data packet units, and each of the length information fields alternates with each of the packet data units;” but, those references appear to require a connection setup procedure so as to lack describing “without relying on a connection setup procedure.”  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A. SAGER whose telephone number is (571)272-4454. The examiner can normally be reached M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark Sager/Patent Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferee:  
/Woo H Choi/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992